Citation Nr: 1138326	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-37 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from June 1962 to November 1973.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She essentially contends that exposure to Agent Orange, during his period of active duty, ultimately lead to respiratory cancer which caused the Veteran's death.  In the opinion of the Board, additional development is necessary prior to adjudication.

In this case, the record reflects that the Veteran died in July 2006, and the Certificate of Death lists the immediate cause of death as small cell lung cancer, metastatic to bone, liver.  At the time of the Veteran's death, service connection was in effect for degenerative arthritis, left acromioclavicular joint, status post chronic dislocations (non-dominant), rated at 10 percent, and status post Morton's neuroma excision, right foot, with a non-compensable evaluation.

However, the appellant has not claimed that the Veteran's service-connected disabilities are etiologically-related to his death.  Instead, she asserted that during a flight to his base overseas, the Veteran switched to a smaller plane at Tan Son Nhut in Saigon for the final leg of the trip to Ubon, Thailand.  At that time, she claimed that the Veteran was exposed to herbicide agents.  To that end, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia. 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

In this case, however, the available service personnel records do not demonstrate in-country Vietnam service.  The Veteran's DD-214 does not contain any documentation linking him to Vietnam service, to include the Vietnam Service Medal or Vietnam Campaign Medal.  There is also no record of a stopover in Vietnam on his way to his base in Thailand.  

Instead, his DD-214 notes that he served in Thailand for 301 days.  Service treatment records demonstrated that, for several months in 1973, he the Veteran was stationed at Ubon Airfield, Thailand.  Following a review of his available service personnel records, the Board is unable to determine which bases aside from Ubon, if any, in which Veteran was stationed while serving in Thailand during active duty.  Moreover, the record lacks information as to whether herbicides were present in Ubon during the time of the Veteran's service in that area.  As such, the RO should follow the procedures outlined in VA Fast Letter 09-20, Developing for Evidence of Herbicide Exposure in Hass-Related Claims from Veterans with Thailand Service during the Vietnam Era.  As stated in the VA Fast Letter, the RO must peruse the Fast Letter, which contains input from the Department of Defense (DoD), and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the issue of herbicide exposure can be resolved based on this document alone, then further development is not necessary.  However, if actual herbicide exposure remains in question, an inquiry must be sent directly to the Joint Services Records Research Center (JSRRC) for verification. 

Finally, the United States Court of Appeals for Veterans Claims (Court) held that in the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  To date, the appellant has not been furnished a copy of his notice.  Therefore, on remand, the appellant should be afforded proper notice in accordance with Hupp.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a proper Hupp notice to include (1) a statement of the conditions for which the Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2.  The RO should contact the appropriate custodian of service department records and request a complete search of available records for any unit with which the Veteran was assigned while serving in Thailand, to include his base in Ubon, Thailand, or any other available information, to determine whether the Veteran was exposed to herbicide agents during his period of active duty. 

Following this search, the RO should follow the procedures outlined in VA Fast Letter 09-20, Developing for Evidence of Herbicide Exposure in Hass-Related Claims from Veterans with Thailand Service during the Vietnam Era.  As stated in the VA Fast Letter, the RO must review the Fast Letter, which contains input from the Department of Defense (DoD) and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the issue of herbicide exposure can be resolved based on this document alone, then further development is not necessary.  

However, if actual herbicide exposure remains in question, an inquiry must be sent directly to the Joint Services Records Research Center (JSRRC) for verification. 

3.  Following the completion of the development required as outlined in the paragraph above, readjudicate the appellant's claim for service connection for cause of the Veteran's death.  If the decision remains adverse to the appellant, provide the appellant and her representative with a supplemental statement of the case and an opportunity to respond.  Thereafter, return the case to the Board as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






								[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


